UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4644
CEDRIC LOVELLE GRAY, a/k/a Ced,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
             Charles H. Haden II, Chief District Judge.
                            (CR-01-4)

                      Submitted: August 13, 2002

                      Decided: August 30, 2002

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph O. Gregory, Sr., LAW OFFICE OF RANDOLPH O.
GREGORY, SR., Baltimore, Maryland, for Appellant. Kasey Warner,
United States Attorney, Samuel D. Marsh, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GRAY
                              OPINION

PER CURIAM:

   Cedric Lovelle Gray appeals the district court’s order sentencing
him to 216 months imprisonment following his guilty plea to distribu-
tion of cocaine base in violation of 21 U.S.C. § 841(a)(1) (2000). In
his appeal, filed pursuant to Anders v. California, 386 U.S. 738
(1967), Gray raises two issues, neither of which were preserved in the
district court. Accordingly, they are reviewed for plain error. United
States v. Ford, 88 F.3d 1350, 1355 (4th Cir. 1996).

   Gray first suggests that the district court erred in applying a two-
point enhancement for possession of a firearm within the scope of the
drug distribution scheme. See U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (2000). The uncontradicted evidence, as recounted in
the presentence report, clearly indicates that Gray carried a firearm
during the course of the distribution scheme. Accordingly, it was not
plain error for the district court to assign two points pursuant to
§ 2D1.1(b)(1).

   Gray next claims that the district court erred in its assignment of
a four-point enhancement for Gray’s role as a leader or organizer of
a criminal activity that involved five or more participants. See USSG
§ 3B1.1(a). Our review of the record supports the court’s finding that
there were at least five participants involved in the distribution
scheme. Additionally, although the scheme was a loosely organized
cooperative venture between several narcotics dealers, it is clear from
the record that Gray played a central role in the scheme, with other
participants regularly referring customers to Gray. Consequently, it
was not plain error for the district court to assign the four-point
enhancement.

   Finding no meritorious issues upon our review of the record, we
affirm the judgment of the district court. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
                       UNITED STATES v. GRAY                       3
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED